Citation Nr: 1607183	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 1988, and from February 1991 to April 1991, with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at an October 2009 Board Video conference hearing held by the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The claim was remanded by the Board for additional development in May 2010 and October 2011.  The matter is again is before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this regard, the October 2011 remand requested that a VA respiratory examination be conducted, but the AOJ only obtained an addendum VA medical opinion.  

Moreover, the September 2012 VA addendum opinion also did not properly address the questions asked by the October 2011 remand.  Specifically, the examiner noted that there was no record of sleep apnea during the Veteran's periods of active duty service, but did not opine as to whether it had its onset, documented or not, during the Veteran's two periods of service (August 1985 to August 1988 or February 1991 to April 1991).  Next, although the examiner opined that the Veteran's sleep apnea was less likely as not caused by or aggravated by the service-connected bronchial asthma and/or PTSD, the examiner did not provide any rationale for his opinion regarding aggravation; the Court of Appeals for Veterans Claims (Court) has held that in evaluating the probative value of competing medical opinions, most of the probative value of a medical opinion comes from its reasoning; a medical opinion is not entitled to any weight "if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, as noted in the October 2011 remand, the November 2010 addendum opinion indicated that the Veteran's sleep apnea was "actually one of the symptoms of PTSD."  In this regard, the Board notes that the Veteran has contended that his sleep apnea is due to his war-related nightmares associated with his service-connected PTSD.  On remand, the VA respiratory examiner should comment as to this opinion, specifically addressing whether the Veteran's sleep apnea is a discrete disorder or a symptom of his service-connected PTSD.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Schedule the Veteran for a VA respiratory 
	examination to determine the nature and etiology of 
	his sleep apnea.  The claims file must be made 
	available to and reviewed by the examiner in 
	conjunction with the examination so that pertinent 
	aspects of the Veteran's medical history may be 
	reviewed.  All appropriate tests and studies should be 
	accomplished and all clinical findings should 
   reported in detail.  

   Based on examination findings, medical principles, 
   and historical records, including available service 
   treatment records, the VA respiratory examiner should 
   opine as to whether it is at least as likely as not (50 
   percent or greater probability) that the Veteran's sleep
   apnea: 1) first manifested or had its onset during the
   Veteran's periods of active duty service (August 25,
   1985 to August 25, 1988 and/or February 17, 1991 to
   April 2, 1991), or 2) was caused or has been 
   aggravated by the Veteran's service-connected 
   bronchial asthma and/or PTSD.  

   If the examiner finds that the Veteran's sleep apnea
   was caused or aggravated by either the bronchial 
   asthma or PTSD, he or she should comment on 
   whether, and to what extent, the claimed sleep apnea
   was caused or worsened beyond its natural 
   progression.  
   
   The examiner should address the November 2010 VA 
   psychiatric examiner's opinion, and comment as to 
   whether the Veteran's sleep apnea is a symptom of 
   PTSD or a discrete disorder.  The examiner should 
   also note and address the Veteran's contentions that
   his sleep apnea is due to his war-related nightmares 
   associated with his service-connected PTSD.
   
   A complete rationale should be provided for all 
   opinions.  

3.  Readjudicate the issue on appeal.  If the benefit sought 
   on appeal remains denied, issue an additional 
	Supplemental Statement of the case, and provide the 
	Veteran and his attorney sufficient time in which to
   respond.  Then, return the appeal to the Board.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




